DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1-2, 5-8, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said red berries".  There is insufficient antecedent basis for this limitation in the claim.

The term "substantially" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-2, 5, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schad et al (20110280942) in view of Marino (20120260932) and further in view of Inisan et al (20100121084). 
Schad teaches a film coating composition. 
Schad, paragraph 43 of the PGPUB, teaches a film coating composition comprising a film forming agent, an opacifying agent, a plasticizing agent, and a complexing agent (e.g., a polyol). In embodiments, the disclosed film coating compositions can comprise a cellulosic polymer, precipitated calcium carbonate, a plasticizing agent, and xylitol.
Schad, paragraph 37 of the PGPUB, teaches the film coating composition can include at least about 60% of the film forming agent. The film forming agent can comprise a cellulosic polymer. In some embodiments, the cellulosic polymer can include, for example, HPMC (hydropropylmethyl cellulose).
Schad, paragraph 40 of the PGPUB, teaches the film coating can include a second film forming agent. The second film forming agent can comprise an ionic cellulosic polymer such as sodium CMC in an amount of at least about 12% based on the film coating composition.
Schad, paragraph 46 of the PGPUB, teaches the composition can include a plasticizer in the amount of at least about 6%. 
Schad, paragraph 49 of the PGPUB, teaches the film coating composition can include a colorant in an amount of at least about 20%. 
natural colorants, and the like.
Schad, paragraph 70 of the PGPUB, teaches the film coatings may exhibit high stability. Stability can be assessed via any suitable method, such as, for example, measuring discoloration of a substrate coated with a film coating over time under various storage conditions. 
Schad, paragraph 77 of the PGPUB, teaches the film coating compositions may be used in food, pharmaceutical or nutraceutical applications intended for use in mammals. 
Examiner interprets the ranges of each component to be wt%. 
The plasticizing agent as taught by the references reads on the at least one auxiliary coating agent as claimed in claim 1. 
The plasticizing agent weight range as taught by Schad is within the weight range as claimed in claim 1. 
Although Schad teaches the film coating may exhibit high stability and that the colorant can be a natural colorant, this reference specific natural colorants. 
Marino teaches natural nail polish. 
Marino, paragraph 3 of the PGPUB, teaches a nail polish composition which reduces and minimizes the common use of toxic materials and replacing them with all-natural fruits and vegetables and nontoxic ingredients.
Marino, paragraph 12 of the PGPUB, teaches ratio of the powdered form of fruits and/or vegetables determines the expected color of the natural nail polish composition. Different kinds of powdered form of fruits and/or vegetables also determine the different carrot, acerola berry, broccoli, spinach, kale, spirulina, acai, blueberry, blackberry, black currant, elderberry, passion fruit, goji, pomegranate, strawberry and many more types of fruits & vegetables. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use a powdered form of a carrot as taught by Marino as the natural colorant as taught by Schad as these berries provide a natural and non-toxic colorant to the composition as taught by the references.
How the concentrated carrots are made, particularly the process steps of physically processing using only water as a solvent are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed concentrated vegetable is the same product cited to in the prior art of the combined references. 
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to 
Although the references teach vegetables, the references do not teach the carrots to be purple carrots.
Inisan teaches modification of the color hue. 
Inisan, Table 1, teaches a purple carrot having good stability and a blue hue. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use a purple carrot as the powdered colorant as taught by the references as purple carrots to give the coating composition a blue hue. 
The composition as taught by the references is the same composition as claimed in claim 1 and therefore it would be expected that the composition as taught by the references would have an intensity and stability of the color that is maintained after six months. 
Powdered purple carrots as taught by the references reads on the at least one coloring foodstuff does not contain functional additives as claimed in claim 1. 

Regarding claim 2, Schad, paragraph 46 of the PGPUB, teaches the film coating composition can include about 1% to 30% of a plasticizing agent. The plasticizing agent 
Glycerin and stearic acid read on the one auxiliary coating agent as claimed in claim 2. 

Regarding claim 5, Schad, paragraph 75 of the PGPUB, teaches the film coating suspension may be formed as follows. Components of a film coating composition comprising at least one of a film forming agent, an opacifying agent, a complexing agent, a plasticizing agent, a lubricant, an antioxidant, a colorant, and combinations thereof may be mixed with, for example, a plow mixer. If included, one or more plasticizing agents may be added last to the film coating composition. Solvent (e.g., water) may be added to a mixing tank equipped with a low-shear overhead mixer and brought to a medium vortex. In some embodiments, the mixing blade can span at least about ⅓ the diameter of the mixing tank. The film coating composition may be added into the medium vortex, and mixing may continue for at least about 30 minutes and/or until the suspension achieves a smooth consistency with no visible lumps.
A suspension is a specific type of dispersion. 

Regarding claim 11, Schad, paragraph 46 of the PGPUB, teaches the film coating composition can include about 1% to 30% of a plasticizing agent. The plasticizing agent can include, for example, medium chain triglycerides, glycerin, and/or stearic acid, and the like.
Glycerin and stearic acid read on a plasticizer as claimed in claim 11. 
. 

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schad et al (20110280942) in view of Marino (20120260932) in view of Inisan et al (20100121084) as applied to claim 1 and further in view of Pareek et al (WO2010052727). 
Although Schad teaches a film coating composition, Schad does not teach the composition in the form of a powder. 
Pareek teaches a high performance film coating composition. 
Pareek, abstract, teaches a dry film coating compositions comprising of a mixture of low viscosity hydroxy propyl methyl cellulose and modified starch as the essential component along with other water soluble polymers, diluents, plasticizers, excipients like suspending agents, pigments, lubricants, glidents, opacifiers, colours, flavours, sweeteners etc. for use in coating of pharmaceutical tablets, nutritional supplements, food products, confectionery, agricultural seeds and the like.
Pareek teaches the dry components of the formulation were blended together in a dry powder mill or a blender, for 20 minutes, until a homogeneous mixture achieved, resulting in the formulation of the inventive dry film coating composition.

Pareek teaches the dry mix composition can easily be converted into coating suspension by suspending in suitable solvent system (aqueous, non-aqueous or hydro-alcoholic).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains teaches to blend together in a dry powder mill as taught by Pareek the film composition as taught by the references because Pareek teaches this method results in a composition which can easily be converted into a coating suspension used in coating of pharmaceutical tablets, nutritional supplements, food products, confectionery, agricultural seeds
A dry blend of the components as taught by the references reads on a powder as claimed in claim 5. 

Regarding claim 6, Pareek teaches a method for manufacturing the coating composition which method comprises dry blending the ingredients of the composition in a suitable mixer and then sieving through a suitable screen to ensure homogenous mixing.
The steps of blending and sieving as taught by Pareek read on step (a) of claim 6. 


Pareek teaches a high performance film coating composition. 
Pareek, abstract, teaches a dry film coating compositions comprising of a mixture of low viscosity hydroxy propyl methyl cellulose and modified starch as the essential component along with other water soluble polymers, diluents, plasticizers, excipients like suspending agents, pigments, lubricants, glidents, opacifiers, colours, flavours, sweeteners etc. for use in coating of pharmaceutical tablets, nutritional supplements, food products, confectionery, agricultural seeds and the like.
Pareek teaches composition can also be easily granulated before marketing in order to avoid the dust generation while handling the product at the user site.
Pareek teaches the dry components of the formulation were blended together in a dry powder mill or a blender, for 20 minutes, until a homogeneous mixture achieved, resulting in the formulation of the inventive dry film coating composition. Optionally, the dry film coating composition of the invention may be granulated using a planetary mixer. After the dry film coating composition was loaded into the mixer, sufficient water was slowly added during the mixing process until the composition forms slightly adherent granules. These granules were then passed through 2 mm screen and then dried in an oven at 300C until the moisture content below 4% is achieved. The composition was then sieved again to convert the whole mass to 20 mesh size to make it ready for use in a non-dusting granular form.
Water as taught by Pareek reads on binder solution as claimed in claims 7 and 17. 

Although Pareek teaches after the dry film coating composition was loaded into the mixer, sufficient water was slowly added during the mixing process until the composition forms slightly adherent granules, Pareek does not teach wetting the mixture to obtain a wet mass containing from 30% to 60% water. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to add a proper amount of water until the composition forms slightly adherent granules.
The granules dried in an oven at 300C until the moisture content below 4% is achieved as taught by Pareek reads on step (c1) as claimed in claim 7. 

Regarding claim 8, although Schad teaches a film coating composition, Schad does not teach the composition in the form of an aqueous dispersion. 
Pareek teaches a high performance film coating composition. 
Pareek, abstract, teaches a dry film coating compositions comprising of a mixture of low viscosity hydroxy propyl methyl cellulose and modified starch as the essential component along with other water soluble polymers, diluents, plasticizers, excipients like suspending agents, pigments, lubricants, glidents, opacifiers, colours, flavours, 
Pareek teaches the dry components of the formulation were blended together in a dry powder mill or a blender, for 20 minutes, until a homogeneous mixture achieved, resulting in the formulation of the inventive dry film coating composition. Optionally, the dry film coating composition of the invention may be granulated using a planetary mixer. After the dry film coating composition was loaded into the mixer, sufficient water was slowly added during the mixing process until the composition forms slightly adherent granules. These granules were then passed through 2 mm screen and then dried in an oven at 300C until the moisture content below 4% is achieved. The composition was then sieved again to convert the whole mass to 20 mesh size to make it ready for use in a non-dusting granular form.
30gm of the resulting film coating composition was dispersed into 70 gm of purified water to form an inventive coating dispersion (30% solids), and the dispersion was sprayed onto 500gm of tablets using a conventional coating pan set-up to form the inventive coating on the tablets. The tablets were rotated in the coater at a rotation speed of 30 rpm. Hot air at 60 ± 20C, was used to evaporate the solvent in the coating dispersion and to maintain the tablets at around 38oC. The coating of around 2.2% weight build up was completed in 15 minutes.
Upon completion of the coating process, the tablets showed a smooth surface with excellent logo definition and colour uniformity.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the method to make an aqueous dispersion as . 


Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 
The data in the Specifications shows that Compositions B and E surprisingly have the feature of color fastness as compared to similarly constructed comparative compositions A, C, and D, wherein the pigment is a natural carotenoid and not the claimed purple or black carrot. The claims as amended conform tightly to the data of unexpected and surprising results in the specification. Additional data was presented in the Declaration of Tabacchi submitted May 27, 2020, showing that the color stability does not arise at only 4%, i.e. below the claimed lower bound of 12% shown to be superior in the Specification.
Examiner respectfully traverses. 
It is unclear if Examples B and E are commensurate in scope with the scope of the claims.
The data in the Specifications shows that Compositions B and E surprisingly have the feature of color fastness as compared to similarly constructed comparative compositions A, C, and D, wherein the pigment is a natural carotenoid and not the claimed purple or black carrot. The claims as amended conform tightly to the data of 
The present claims broadly encompass a coating composition comprising a coating composition comprising, per 100% of the weight thereof:
from 70 wt% to 82 wt% of a film-forming polymer combination of hydroxypropylmethyl cellulose and sodium carboxymethyl cellulose wherein the hydroxypropylmethyl cellulose comprises between 59% and 69.8% and the sodium carboxymethyl cellulose comprises between 11% and 12.2%. 
from 12 wt% to 30 wt% of at least one coloring foodstuff comprising purple carrots, said at least one coloring foodstuff comprising purple carrots ANY concentration with physical processing using only water as a solvent and with no addition of functional additives, and such that said at least one coloring foodstuff retains a flavor, a taste and a color of said fruit or said vegetable and said at least one coloring foodstuff does not consist of selective extraction of a coloring substance from said fruit or said vegetable, and
from 0 to 6 wt% of at least one auxiliary coating agent selected from ANY white opacifier, ANY diluent, ANY surfactant, ANY plasticizer and ANY antifoam.
Further, examples 1 and 2 teach the composition comprising CMC, it is unclear if the CMC of these examples is Na-CMC as claimed in claim 1.

Compositions 3 and 4 not a proper side by side comparison as these compositions comprise hydroxyl propyl cellulose and not Na CMC as claimed in claim 1.
The closest side by side comparison is Test 1 and composition 5 in the declaration.
Yet, it is unclear if the Na-CMC in test 1 is the same as Na-CMC**- low viscosity (50-200 mPa-s) in composition 5.
Further, Test 1 and composition 5 have different weight ratios of the HPMC to Na-CMC in the film forming polymer, a different amount of auxiliary agent and a different type of coloring foodstuff.
Therefore, it is unclear if the advantageous properties of the claimed coating composition are due to a weight ratio the HPMC to Na-CMC in the film forming polymer, an amount of auxiliary agent, an amount of coloring foodstuff or a specific type of coloring foodstuff.
Further, Test 1 and composition 5 show a composition comprising glycerine.
It is unclear if the auxiliary agent taught in the compositions of the declaration are commensurate in scope with the scope of the claims as it is unclear it the glycerine taught in the compositions is considered a white opacifier, a diluent, a surfactant, a plasticizer or an antifoam
Further, Example B and Example E have a different amount of an auxiliary agent. 

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan teaches a mixed polymer coating for modified release from coated spheroids. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.